Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 01/08/2021. Claims 1-20 are currently pending.
Response to Amendment
Applicant's amendment, filed on 01/08/2020, is entered into further examination and appreciated by the examiner.

Response to Remarks/Arguments
Regarding remarks on the interview, held on 11/13/2020, summary, follow-on review and clarifying comments are appreciated.
arguments on the interpretation under 35 USC 112(f), amendment accompanied with persuasive arguments is accepted and the previous interpretation is withdrawn.
Regarding arguments on the rejections under 35 USC 101, amendment accompanied with persuasive arguments is accepted and the previous rejection is withdrawn. The newly added limitation “steering the rotary steerable drilling system by adjusting a tool-face angle based on the estimated state” in the independent claim 1 and equivalent limitations to independent claims 16 and 19 show integrating judicial exception into a practical application at Step 2A prong 2 test, which enables the claims to be patent eligible.
Regarding arguments on the 35 U.S.C. §103 rejections to the claims, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 1, the claim recites the limitation "the state" in “receiving, using the processing unit, an estimated output and an estimated state of the rotary steerable 
	Furthermore, the claim recites the limitations “sensing an actual output of the rotary steerable drilling system” and “without a sensing device in the rotary steerable drilling system to measure the state”, which appears contradictory to each other because the sensed output is fed back to the input of the mathematical model which produces the estimated state, implying the measured state is related to the actual output of the rotary steerable drilling system. It is not clear how the actual output can obtained without using the sensing device, either.
	As per claim 9, the claim recites the limitation "the state" in “without a sensing device in the rotary steerable drilling system to measure the state”. There is insufficient antecedent basis for this limitation in the claim. 
	In addition, the limitation “without a sensing device in the rotary steerable drilling system” is unclear against “the actual output” because of the same reason explained as above in claim 1.
	As per claim 16, the claim recites the limitation “the sensed output” in “a simulator controller configured to receive the sensed output of the drilling tool”. The claim also recites the limitation “the actual output” in “wherein the error compensation signal is configured to drive the difference between the actual output and the estimated output towards zero”. There are insufficient antecedent bases for this limitation in the claim. 

	As per claims 2-8, 10-15 and 17-20, claims are also rejected under 35 USC 112(b) because base claims 1, 9 and 16 are rejected under 35 USC 112(b).

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 1-20 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how to sense or obtain an actual output of the rotary steerable drilling system not requiring a sensing device in the rotary steerable drilling system, which is critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	Even if the specification states an actual output can be obtained from the physical rotary steerable system, the specification fails to describe how to obtain the actual output (See par. 0021). It is not clear whether the rotary steerable drilling system includes no sensor devices at all or includes less number of sensor devices by excluding certain sensor devices. If certain sensor devices are excluded, then it is not clear which sensor devices belong to the excluded list. When certain sensor devices are 
	Fig. 3A and 3B show an example of a physical system that is represented by the model whose input is a voltage and output is a tool face angle for current application. It is difficult to understand how to obtain an actual output, i.e. tool face angle, from the physical system deep down in the borehole without a sensor. It is suggested to provide an explanation or refer to the locations in the specification which support the claim limitations.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou (US 20090000823 A1), hereinafter ‘Pirovolou’ in view of Nihei (US 20050228513 A 1 ), hereinafter 'Nihei' as best understood by the Examiner.
As per claim 1, Pirovolou discloses the claim as follows.
A method of steering a rotary steerable drilling system, comprising: (a method of controlling the trajectory of a drill string [0011], Known methods of directional drilling include the use of a rotary steerable system [0006])
applying, using a processing unit, a control input to a rotary steerable drilling system; (steering application, trajectory controller, a computer [0023, Fig. 1A], tool settings [0032, 0038], equivalent to a control input to a rotary steerable drilling system)
inputting, using the processing unit, the control input into a mathematical model of the rotary steerable drilling system; (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical model which would be run by the processing unit, i.e. software.)
receiving, using the processing unit, an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input; (steering behavioral model, estimated response, for example, build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model)
generating, using the processing unit, an error compensation signal based on a difference between the actual output and the estimated output; (difference between 
and steering the rotary steerable drilling system by adjusting a tool-face angle based on the estimated state. (controlling the trajectory of a drill string [0011], directional drilling include the use of a rotary steerable system [0006], corrective action 110 can be determined by a controller 108, or more specifically, a trajectory controller. The corrective action 110 can be such that the actual trajectory of the drilled well … can be re-aligned to the well plan 106 [0043], The estimated position and orientation [0044], implying adjusting a tool face angle based on the estimated state).

When Pirovolou receives an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical mode; estimated response, for example,  build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model), Pirovolou is silent regarding “receiving estimated response without a sensing device in the rotary steerable drilling system to measure the state”. Pirovolou is also silent regarding “applying the error compensation signal as an input to the mathematical model”.

implying a sensor-less control system) and 
	“applying the error compensation signal as an input to the mathematical model” (example of a model reference control [Fig. 3]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Pirovolou in view of Nihei to “receive an estimated state of the system from the mathematical model without a sensing device in the drilling system to measure the state” and use “error compensation signal as an input to the mathematical model” in order to accurately control the trajectory of a drilled well without requiring sensors for measuring states of the system.

As per claim 9, Pirovolou discloses the claim as follows.
A rotary steerable drilling system, comprising: (a rotary steerable system [0006])
a system simulator comprising a mathematical model of the rotary steerable drilling system, (steering behavior model can use any … tool to simulate the steering behavior of a drill string [0023])
showing control inputs to a mathematical model run by the processing unit, steering behavioral model, estimated response, for example,  build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model)
a simulator controller configured to receive an actual output of the rotary steerable drilling system and the estimated output from the system simulator (steering behavior model can use any … tool to simulate the steering behavior of a drill string [0023], a steering behavior model … calibrated, item 102, i.e. being equivalent to a simulator controller, the estimate … rate, i.e. being equivalent to the estimated output, the actual … rate, i.e. being equivalent to the actual output] [0030. Fig. 1A, Fig. 2])
and, using the processing unit, generate an error compensation signal based on a difference between the actual output and the estimated output; (steering behavioral model, mathematical, software [0023, Fig. 1A], implying the use of the processing unit, difference between the actual and estimated build and turn rate values; the model parameters can be adjusted to minimize sum of the square errors (SSE) between the actual and estimated values [0072])
and wherein the rotary steerable drilling system is steerable by adjusting a tool-face angle based on the estimated state.  (controlling the trajectory of a drill string implying adjusting a tool face angle based on the estimated state)

When Pirovolou generates an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical mode; estimated response, for example,  build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model), Pirovolou is silent regarding “receiving estimated response without a sensing device in the rotary steerable drilling system to measure the state”. 
	Pirovolou is also silent regarding “wherein the error compensation signal is an input to the mathematical model”.

Nihei discloses “generates an estimated state of the system from the mathematical model without a sensing device in the system to measure the state” (state variable α [0059, Fig. 1], estimating a state variable C. ‘which is not actually measurable’ representing the internal state of a controlled object or system  [0055, Fig. 1], no need to provide a vibration detector directly on the controlled system, particularly effective in implying a sensor-less control system) and 
	“the error compensation signal is an input to the mathematical model” (example of a model reference control [Fig. 3]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Pirovolou in view of Nihei to “generate an estimated state of the system from the mathematical model without a sensing device in the drilling system to measure the state” and use “error compensation signal as an input to the mathematical model” in order to accurately control the trajectory of a drilled well without requiring sensors for measuring states of the system.

	Claims 3-5, 10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou and Nihei in view of Dashevskiy (US 20040256152 A1), hereinafter ‘Dashevskiy’ as best understood by the Examiner.
As per claim 3, Pirovolou and Nihei disclose the claim 1 set forth above.
Although the set forth combined prior art disclose the use of filters on the data, the set forth combined prior art does not explicitly disclose applying an electronic filter to the error compensation signal, wherein the electronic filter passes a signal indicative of an error source”.


“wherein the electronic filter passes a signal indicative of an error source” (‘effective’ prediction error [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dashevskiy to “apply an electronic filter to the error compensation signal, wherein the electronic filter passes a signal indicative of an error source” for an accurate control of a well drilling trajectory.

As per claim 4, Pirovolou, Nihei and Dashevskiy disclose the claim 3 set forth above.
Dashevskiy further discloses “the error source is at least one of disturbance or a modeling errors” (error distribution, accuracy of models, determine optimal values of parameters that affected the creation of the … model, .i.e. implying modeling errors is one of error sources [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dashevskiy to “set model errors as one of the error source” for an accurate control of a well drilling trajectory.

As per claim 5, Pirovolou, Nihei and Dashevskiy disclose the claim 3 set forth above.

	“comparing the estimated modeling error with a set of initial model parameters; generating a model adaption signal which drives the estimated modeling error to zero” (the model parameters can be adjusted to minimize sum of the square errors ‘SSE’ between the actual and estimated values [0072]) and 
	“adapting the mathematical model according to the model adaption signal”  (the model parameters can be adjusted to provide a better fit of the estimated … values to the actual … values [0072])

As per claim 10, Pirovolou and Nihei disclose the claim 9 set forth above.
The set forth combined prior art does not explicitly disclose “wherein the system simulator is configured to generate the estimated output and the estimated state based on the input and the error compensation signal as inputs to the mathematical model”.

Dashevskiy discloses “the system simulator is configured to generate the estimated output based on the input and the error compensation signal” (dynamic model, controls and responses [0050]; controller updates models … using error calculation, accuracy of the prediction … state-wise [0015, 0058]; Fig. 6: error)

i.e. equivalent to input, v, i.e. equivalent to “input – error compensation error” [0059, Fig. 1])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of combined prior art in view of Dashevskiy and Nihei to “generate the estimated state based on the input and the error compensation signal as inputs to the mathematical model” in order to accurately control the trajectory of a drilled well with a correct feedback control modeling.

As per claim 12, Pirovolou and Nihei disclose the claim 9 set forth above.
Pirovolou already discloses the use of a computing unit in the claim 9. 
However, The set forth combined prior art is silent regarding “an error source detection module configured to receive the error compensation signal and detect one or more sources of error”.

Dashevskiy further discloses “an error source detection module configured to receive the error compensation signal and detect one or more sources of error” (errors, distribution … function [0069]; ‘effective’ prediction error [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

As per claim 14, Pirovolou and Nihei disclose the claim 9 set forth above.
Pirovolou further discloses “the one of more sources of error include at least one of disturbances, or a modeling error” (disturbances that affect the steering behavior of the drilling tool, signal noise [0048])

However, the set forth combined prior art is silent regrading “the error source is a modeling errors”.

Dashevskiy discloses “the error source is a modeling errors” (error distribution, accuracy of models, determine optimal values of parameters that affected the creation of the … model, .i.e. implying modeling errors is one of error sources [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dashevskiy to treat modeling errors as the error source for a precise control of well drilling trajectory.

As per claim 15, Pirovolou and Nihei disclose the claim 9 set forth above.

“wherein the model adaption signal is configured to provide instructions for adjusting the mathematical model and drive the one or more modeling errors towards zero” (the model parameters can be adjusted to minimize sum of the square errors ‘SSE’ between the actual and estimated values [0072])

	Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou and Nihei in view of Panchal (US 20130048383 A1), hereinafter ‘Panchal’ as best understood by the Examiner.
As per claim 2, Pirovolou and Nihei disclose the claim 1 set forth above.
Pirovolou already discloses “applying the control input to the mathematical model” (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical model) and “receiving a second estimated output from the mathematical model” (iterative process, producing an estimated position and orientation [0051]).

Nihei already discloses “applying the error compensation signal as an input to the mathematical model” (applying the error compensation signal as an input to the mathematical model” (example of a model reference control [Fig. 3]).



Panchal discloses “the difference between the second estimated output and the desired output is smaller than the difference between the estimated output and the desired output.” (Fig. 5: error vs. time to a … target value [0008]; error magnitude of the tool computed, Equation 22 [0045], The value of tool … error … diminish [0046])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the method of driving the error estimation signal to smaller value”, teaching of Panchal in order to control the trajectory of a drilled well with precision because “driving the error estimation signal to smaller value” would make the model to simulate the drilling system with higher accuracy.

As per claim 11,   Pirovolou and Nihei disclose the claim 9 set forth above.
The set forth combined prior art is silent regarding “the error compensation signal is usable to drive the difference between the actual output and the estimated output towards zero”

Panchal discloses “the error compensation signal is usable to drive the difference between the actual output and the estimated output towards zero” Panchal – (Fig. 5: 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the method of driving the error estimation signal to zero”, teaching of Panchal in order to control the trajectory of a drilled well with precision because “driving the error estimation signal to zero” would make the model to simulate the drilling system with high accuracy.

As per claim 16, Pirovolou discloses the claim as follows.
A rotary steerable drilling system with state estimation, comprising: (a rotary steerable system [0006], controlling the trajectory of a drill string includes providing a steering behavior model, determining an estimated position, azimuth, and inclination data set [0011])
a rotary steerable drilling tool configured to receive a control input and exhibit a sensed output and a state; (tool settings [0032, 0038, Fig. 1A], equivalent to a control input to a rotary steerable drilling system, actual inclination and azimuth data 118 received [0033], equivalent to a sensed output and a state)
a processing unit providing: (a computer [0023, Fig. 1A], side note: although the computer is described here is dedicated as a trajectory controller, it would be obvious to use the same computer to run simulations)

wherein the rotary steerable drilling tool simulator comprises a mathematical model of the rotary steerable drilling tool, the rotary steerable drilling tool simulator configured to receive the control input and generate an estimated output and an estimated state of the rotary steerable drilling tool in response to the control input (steering behavioral model, mathematical, software, tool to simulate [0023, Fig. 1A], showing control inputs to a mathematical model, steering behavioral model, estimated response, for example,  build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model)
and a simulator controller configured to receive the sensed output of the drilling tool and the estimated output from the drilling tool simulator, (tool to simulate the steering behavior of a drill string [0023], a steering behavior model … calibrated, item 102, i.e. being equivalent to a simulator controller, the estimate … rate, i.e. being equivalent to the estimated output, the actual … rate, i.e. being equivalent to the sensed  output of the drilling tool [0030. Fig. 1A, Fig. 2])
and generate an error compensation signal based on a difference between the sensed output and the estimated output; (difference between the actual and estimated build and turn rate values; the model parameters can be adjusted to minimize sum of the square errors (SSE) between the actual and estimated values [0072])
implying adjusting a tool face angle based on the estimated state)

When Pirovolou generates an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical mode; estimated response, for example,  build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model), Pirovolou is silent regarding “generating estimated response without a sensing device in the rotary steerable drilling system to measure the state”.

Pirovolou already discloses “the rotary steerable drilling tool simulator” and “the mathematical model and generate the estimated output and the estimated state in response to the control input” in the above limitations, but is silent regarding “wherein the rotary steerable drilling tool simulator is configured to receive the error compensation signal as an input to the mathematical model and generate the estimated 

Nihei discloses “generates an estimated state of the system from the mathematical model without a sensing device in the system to measure the state” (state variable α [0059, Fig. 1], estimating a state variable C. ‘which is not actually measurable’ representing the internal state of a controlled object or system  [0055, Fig. 1], no need to provide a vibration detector directly on the controlled system, particularly effective in the control of a robot arm, not provided with a sensor [0119], implying a sensor-less control system) and 
	“the error compensation signal is an input to the mathematical model” (example of a model reference control [Fig. 3]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Pirovolou in view of Nihei to “generate an estimated state of the system from the mathematical model without a sensing device in the drilling system to measure the state” and use “error compensation signal as an input to the mathematical model” in order to accurately control the trajectory of a drilled well without requiring sensors for measuring states of the system.



Panchal discloses ““the error estimation signal is configured to drive the difference between the desired output and the estimated output towards zero” (Fig. 5: error vs. time to a … target value [0008]; error magnitude of the tool computed, Equation 22 [0045], The value of tool … error … diminish [0046]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the method of driving the error estimation signal to zero”, teaching of Panchal in order to control the trajectory of a drilled well with precision because “driving the error estimation signal to zero” would make the model to simulate the drilling system with high accuracy.

	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou, Nihei and Dashevskiy in view of Bowler (US 20140163888 A1), hereinafter ‘Bowler’ as best understood by the Examiner.
As per claim 6, Pirovolou, Nihei and Dashevskiy disclose the claim 3 set forth above.
The set forth combined prior art is silent regarding “the signal indicative of an error source is indicative of one or more disturbances on the rotary steerable drilling system”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with consideration of signal indicative of the disturbances on the rotary steerable drilling system, teaching of Bowler in order to control the trajectory of a drilled well with precision because the consideration of the disturbances on the rotary steerable drilling system or noise will help improve the accuracy of the drilling system simulation.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou Nihei in view of Song (US 20170146677 A1), hereinafter ‘Song’ as best understood by the Examiner.
As per claim 7, Pirovolou, Nihei and Dashevskiy disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding “the control input comprises a voltage or current value.”

Song discloses “the control input comprises a voltage or current value” (voltage, control input, dynamic model [0055]).

.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou, Nihei in view of Boone (US 20090090555 A1), hereinafter ‘Boone’ as best understood by the Examiner.
As per claim 8, Dashevskiy, Pirovolou, Nihei and Edwards disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding “the estimated output is a tool face angle”

Boone discloses “the estimated output is a tool face angle” (output may include the calculated tool face … angle [0121]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the choice of estimated output being a tool face angle, teaching of Boone in order to control the trajectory of a drilled well with precision .

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Pirovolou, Nihei in view of Jeffreys (US 20160047219 A1), hereinafter ‘Jeffreys’ as best understood by the Examiner.
As per claim 13, Pirovolou and Nihei teach the claim 9 set forth above.
The set forth combined prior art is silent regarding “the error source detection module includes at least one of a high pass filter, a band pass filter, a low pass filter, and a band reject filter.”

Jeffreys discloses “the error source detection module includes at least one of a high pass filter, a band pass filter, a low pass filter, and a band reject filter” (high-pass filter … noise or calculation error [0025]; low-pass filter, high frequency noise [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of filter to detect error source, teaching of Jeffreys in order to control the trajectory of a drilled well with precision because the use of filter to detect the error source is a smart way of identifying error source in the drilling tool.

	Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou and Nihei, Panchal in view of Dashevskiy as best understood by the Examiner.
As per claim 17, Pirovolou, Nihei and Panchal disclose the claim 16 set forth above.

The set forth combined prior art is silent regarding “an error source detection module configured to receive the error estimation signal and detect a signal indicative of one or more sources of error”.

Dashevskiy discloses “an error source detection module configured to receive the error estimation signal and detect a signal indicative of one or more sources of error” (errors, distribution … function [0069];   ‘effective’ prediction error [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dashevskiy to use an error source detection module to receive the error estimation signal and detect a signal indicative of one or more sources of error for a precise control of well drilling trajectory.

As per claim 18, Pirovolou, Nihei, Panchal and Dashevskiy disclose the claim 17 set forth above.
Pirovolou further discloses “the error source detection module is configured to detect a signal indicative of one or more modeling errors and generate a model adaption signal, .

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou, Nihei, Panchal and Dashevskiy in view of Jeffreys as best understood by the Examiner.
As per claim 19, Pirovolou, Nihei, Panchal and Dashevskiy disclose the claim 17 set forth above.
Dashevskiy further discloses “pass a signal indicative of at least one of a disturbance or a modeling error” (‘effective’ prediction error [0070]).

The set forth combined prior art is silent regarding “the error source detection module includes at least one of a high pass filter, a band pass filter, a low pass filter, and a band reject filter” and ”is configured to pass a signal indicative of at least one of a disturbance or a modeling error”.

Jeffreys discloses “the error source detection module includes at least one of a high pass filter, a band pass filter, a low pass filter, and a band reject filter” (high-pass filter, noise or calculation error [0025]; low-pass filter, high frequency noise [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings .

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Pirovolou, Nihei and Panchal in view of Sugiura (US 20150167392 A1), hereinafter ‘Sugiura’ as best understood by the Examiner.
As per claim 20, Pirovolou, Nihei and Panchal disclose the claim 16 set forth above.
The set forth combined prior art is silent regarding “the processing unit is coupled to the rotary steerable drilling tool”

Sugiura discloses “the processing unit is coupled to the … drilling tool” (processors … coupled … downhole tool [0056]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the coupling of the processing unit to the drilling tool, teaching of Sugiura in order to control the trajectory of a drilled well with precision because the use of computing resources to measure, estimate and controlling will boost the efficiency of using the drilling tool.

Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Desai (US 20130296885 A1) discloses the sensor-less closed loop feedback control using the mathematical model for a control of the steerable probe by adjusting a bending angle of the probe actuator (Sensorless control of the SMA that does not rely on feedback, but instead depends on mathematical models to estimate the SMA strain has also been used for controlling SMA [0245]; control the bending angle of the SMA actuator, control the bending angle indirectly using a constitutive model of the SMA actuator [0151]).
Marouf (A. Marouf and et al, “Sensorless Control of Electric Power Assisted Steering System”, 2012 20th Mediterranean Conference on Control & Automation (MED) Barcelona, Spain, July 3-6, 2012) discloses a model based power steering wheel angle control without requiring sensors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865